                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:18-CR-3088

vs.
                                                             ORDER
JUAN PABLO SANCHEZ
DELGADO, et al.,

                   Defendants.


      This matter is before the Court on the government's motion for a
preliminary order of forfeiture (filing 595). But the problem with that motion,
as the Court sees it, is that prosecution is ongoing as to at least one of the
defendants against whom the forfeiture allegation was directed. See filing 284
at 22-23. Juan Pablo Sanchez Delgado, Magdalena Castro Benitez, and
Antonio De Jesus Castro have all pleaded guilty. See filing 497; filing 502; filing
349. But John Christopher Good hasn't. Nor have some of the businesses in
whose name some of the subject properties were held. See filing 284 at 23-24.
      The government, citing Fed. R. Crim. P. 32.2(b), argues that the Court
"may enter a Preliminary Order of Forfeiture before the other named
defendants have proceeded to trial or have entered guilty pleas." Filing 595 at
4. The Court only agrees to a point. Rule 32.2(b)(1)(A) provides that


      [a]s soon as practical after a verdict or finding of guilty, or after a
      plea of guilty or nolo contendere is accepted, on any count in an
      indictment or information regarding which criminal forfeiture is
      sought, the court must determine what property is subject to
      forfeiture under the applicable statute.
Then, "[i]f the court finds that property is subject to forfeiture, it must
promptly enter a preliminary order of forfeiture[.]" Rule 32.2(b)(2)(A).
         That convinces the Court that it could enter a preliminary order of
forfeiture with respect to property made completely subject to forfeiture by a
defendant's guilty plea, even if charges against co-defendants remained
unresolved. But the Court's not convinced that some defendants' pleas can
make the entirety of the property listed in the forfeiture allegation of the
indictment subject to forfeiture, where those defendants' pleas aren't sufficient
to establish the requisite nexus between all the property and the offense. See
United States v. Beltramea, 785 F.3d 287, 291 (8th Cir. 2015); see also Libretti
v. United States, 516 U.S. 29, 42 (1995).
         The Court has an independent duty to ensure such a nexus exists. See
Beltramea, 785 F.3d at 291. And to agree to forfeiture, the defendant should
concede facts supporting the forfeiture. See Libretti, 516 U.S. at 42. The Court
is not persuaded that one defendant can concede facts supporting the forfeiture
of another defendant's property.1 Nor is the Court persuaded it is sufficient to
just ask unpleaded defendants to file claims to the property pursuant to 21
U.S.C. § 853(n)(2). That would not cure the failure to establish the forfeitability
of the property in the first instance. See Libretti, 516 U.S. at 42. Nor does it
seem appropriate to shift the burden to a defendant to prove his right to
property that, at least nominally, was seized from him. See § 853(n)(6); see also
United States v. Timley, 507 F.3d 1125, 1129 (8th Cir. 2007).
         The issue is perhaps best demonstrated by a sentence from the
government's proposed order, which was separately submitted to the Court.


1   The Court is aware that no defendant filed an opposition to the government's motion. But
even a defendant's affirmative consent doesn't obviate the Court's responsibility to ensure
the forfeitability of the property. See Beltramea, 785 F.3d at 291.


                                             -2-
See NECrimR 12.4. The government proposes an order providing that: "By
virtue of said pleas of guilty, defendants have forfeited their interests in the
Properties. Accordingly, the United States should be entitled to possession of
said Properties pursuant to 21 U.S.C. § 853." But there is a disconnect between
those two sentences: the fact that some defendants have forfeited their
interests in the property does not entitle the government to possession when
the record provides no basis to forfeit other defendants' interests.
      To be clear: the Court sees no impediment to a preliminary order of
forfeiture directed at properties for which the concessions made by the pleading
defendants are sufficient to establish forfeitability. For example, Magdelena
Castro Benitez pleaded guilty and admitted the forfeiture allegation of the
indictment, so a preliminary order with respect to Wells Fargo bank accounts
in her name might be appropriate. The government is free to bring such a
motion. But other property—such as money held in the name of John Good or
corporate entities, or the real properties whose ownership is not described in
the operative indictment or the government's motion—can't be forfeited based
solely on the pleas and admissions presently before the Court. Accordingly,


      IT IS ORDERED that the government's motion for a preliminary
      order of forfeiture (filing 595) is denied without prejudice.


      Dated this 14th day of August, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -3-
